AMHN, Inc. 10-K EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of AMHN, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2010 (the “Report”), I, Jeffrey D. Howes, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Jeffrey D. Howes Jeffrey D. Howes Chief Executive Officer Chief Financial Officer April 15, 2011 A signed original of this certification has been provided to the Company and will be retained by the Company and furnished to the Commission or its staff upon request.
